Citation Nr: 0932708	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  03-36 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right hip 
disability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In April 2005 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In January 2004, the Veteran and his spouse testified at a 
travel board hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with his claims folders.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An October 1998 rating decision denied service connection 
for a lumbar spine disorder on the basis that on the basis 
that the Veteran did not submit new and material evidence to 
reopen the claim.  The Veteran did not initiate an appeal of 
the adverse determination.

3.  Evidence received since the October 1998 rating decision 
is either cumulative or redundant of evidence previously 
submitted and does not relate, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a low back disability.

4.  The October 1998 rating decision also denied service 
connection for a right hip disability on the basis that the 
Veteran did not submit new and material evidence to reopen 
the claim.  The Veteran did not initiate an appeal of the 
adverse determination.

5.  Evidence received since the October 1998 rating decision 
is either cumulative or redundant of evidence previously 
submitted and does not relate, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of service connection a for right leg or hip 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
low back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
right hip disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Initially, in reviewing the Veteran's claims to reopen his 
previously denied claims of entitlement to service connection 
for a low back disability and a right hip disability, the 
Board observes that an April 2005 remand noted that the 
Veteran's claims had previously been denied in a 1988 rating 
decision.  The Board directed VA to issue VCAA notice to the 
Veteran.  The Board finds that an October 2007 VCAA notice 
provided the Veteran with adequate notice regarding the 
specific basis for the prior 1988 denial of his claims for a 
low back disability and right hip disability and what 
evidence would be necessary to substantiate the elements 
required to establish service connection for these 
disabilities.  The October 2007 VCAA notice letter also 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for initial awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Although the October 2007 VCAA notice letter was provided to 
the Veteran after his claims were adjudicated, the subsequent 
readjudication of the claims has cured any defect with regard 
to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board finds that, 
under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the Veteran has been provided with several 
opportunities to submit evidence and argument in support of 
his claims.  Therefore, the Board finds that any defect with 
respect to the timing of the receipt of the VCAA notice 
requirements for his claims is harmless error in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical examination reports and treatment records 
are of record, as are private treatment records and 
evaluations and a copy of an October 1988 Social Security 
Administration decision with supporting medical evaluations 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Veteran was afforded a 
personal hearing and a transcript of his testimony at that 
hearing is also of record.  There remains no issue as to the 
substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

Analysis

The Veteran is seeking to reopen his claims of entitlement to 
service connection for a low back disability and a right hip 
disability.  The claims for service connection were 
originally denied in a September 1988 rating decision.  The 
Veteran did not appeal the determination.  In February 1997, 
the Veteran again attempted to reopen his claims for service 
connection for a low back disability and a right hip 
disability.  In an October 1998 letter, VA advised the 
Veteran that the claims were denied and further advised him 
of his appellate rights.  The Veteran did not appeal the 
determination.  Therefore, the October 1998 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.200, 20.204, 20.1103 (2008). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Reviewing the evidence submitted by the Veteran in his 
attempt to reopen his claims, the Board finds that he has not 
submitted new and material evidence.  The October 1998 denial 
was based on the lack of evidence indicating the Veteran had 
a low back or right hip disability at the time of his 
discharge or within a year of his discharge from service.  
The decision specifically noted that the Veteran had not 
provided evidence to show that his back and right hip 
conditions were incurred in or aggravated by military 
service.  Despite requests in September 2005, October 2007, 
May 2008, June 2008 and November 2008, the evidence submitted 
since the October 1998 rating decision consists predominantly 
of VA and private treatment records showing no more than 
ongoing treatment for the Veteran's diagnosed low back and 
right hip disabilities.  Some of these medical records 
attribute the Veteran's diagnosed low back and right hip 
disabilities to his claimed in-service injury, while other 
treatment records indicate the initial onset of his symptoms 
following a post-service injury sustained in the mid-1980's 
or a gradual onset of symptoms without injury.  Moreover, at 
the time of the October 1998 rating decision, the Veteran 
alleged that his symptoms were the result of a truck accident 
in service.  The RO requested the Veteran provide a medical 
opinion etiologically linking his current right hip 
disability to in-service complaints and also indicated what 
evidence was necessary to substantiate his claim to reopen 
his previously denied claim for service connection for a low 
back disability.  However, the Veteran did not provide the 
requested information and his claims were ultimately denied 
because he has failed to provide competent evidence of an 
etiological link between his current low back and right hip 
disabilities and his service or any incident therein.  The 
additional medical reports received do not raise a reasonable 
possibility of substantiating the claims.  For these reasons, 
the Board determines the evidence submitted subsequent to the 
October 1998 rating decision is either cumulative or 
redundant of evidence previously submitted and does not 
relate, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim, and, in any event, does not raise a 
reasonable possibility of substantiating his claims.  
Consequently, the evidence received since the last final 
disallowance of the Veteran's claims is not new and material, 
and his petition to reopen the claims for service connection 
for a low back disability and a right hip disability must be 
denied.  38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been received, the 
claims for service connection for a low back disability and a 
right hip disability are not reopened.  The appeal is denied.


REMAND

The April 2005 Board remand, after summarizing the Veteran's 
alleged stressors and noting that he had provided specific 
dates and locations for one of the alleged incidents, 
although directing VA to attempt to obtain more specific 
information from the Veteran regarding some of the other 
alleged stressors, clearly directed VA to attempt to verify 
the Veteran's alleged stressors of witnessing the suicide of 
fellow service member in October/November 1968 and of a 
friend getting hit in the face with shrapnel in the same week 
that the suicide occurred by contacting the U.S. Armed 
Services Center for Unit Records Research (CURR) (now known 
as the U.S. Army & Joint Services Records Research Center 
(JSRRC)).  Unfortunately, VA merely requested further 
stressor information from the Veteran and did not attempt to 
verify the alleged stressors already provided by the Veteran 
through the sources identified in the April 2005 remand.  As 
a result, a remand is required for compliance with the 
Board's previous remand.  Stegall v. West, 11 Vet. App 268 
(1998).  VA should document its efforts and, if such efforts 
are unsuccessful, VA should so inform the Veteran and advise 
him to submit alternate forms of evidence to support his 
claim of entitlement to service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  VA should provide JSRRC, 7798 Cissna 
Road, Springfield, Virginia 22150, with a 
summary of the Veteran's stressors, 
including the above-mentioned stressors, 
and copies of his DD Form 214 and any 
other appropriate service personnel 
records.  JSRRC should be requested to 
provide any additional information that 
might corroborate the Veteran's alleged 
stressors.  JSRRC should also be 
requested to furnish the unit history and 
operational reports for the units the 
Veteran was assigned to while in Vietnam, 
for the period during which he served 
with such units.

2.  Thereafter, VA should review the 
files and make a specific written 
determination with respect to whether the 
Veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

3.  If, and only if, a stressor is 
verified, then the Veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims files and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the Veteran has PTSD 
based on a verified in-service stressor.  
If PTSD is diagnosed, the examiner must 
explain whether and how each diagnostic 
criterion is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the Veteran's 
claims folders.

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


